Case: 20-10640      Document: 00515780644          Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  March 15, 2021
                                   No. 20-10640                   Lyle W. Cayce
                                 Summary Calendar                      Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Juan Pablo Quezada,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-364-1


   Before Owen, Chief Judge, and Ho and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Pablo Quezada appeals his 480-month sentence of imprisonment
   after pleading guilty to conspiracy to possess with intent to distribute at least
   50 grams of methamphetamine. 21 U.S.C. § 846; 21 U.S.C. § 841(a)(1),
   (b)(1)(B). In 2019, the Drug Enforcement Administration (DEA) and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10640      Document: 00515780644            Page: 2    Date Filed: 03/15/2021




                                      No. 20-10640


   Federal Bureau of Investigation (FBI) began investigating Quezada for
   methamphetamine distribution.            After receiving large amounts of
   methamphetamine on multiple occasions from his source, Quezada would
   sell the drugs to several individuals who, in turn, sold them to their
   customers. To obtain and deliver the drugs, Quezada relied on several
   couriers, and he directed others to coordinate the activities of those couriers.
   Quezada’s Presentence Report (PSR) attributed to him for sentencing
   purposes 2,977,672 kilograms of converted drug weight. Although the
   Sentencing Guidelines recommended a term of life in prison, Quezada
   received 480 months, the statutory maximum.
          Quezada’s counseled brief is not entitled to liberal construction. See
   Woodfox v. Cain, 609 F.3d 774, 792 (5th Cir. 2010). Thus, his first claim on
   appeal that the district court clearly erred in accepting the PSR’s calculation
   of drug quantity attributable to him is waived due to inadequate briefing. See
   United States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009); Fed.
   R. App. P. 28(a)(8)(A). He failed to identify or explain (1) what portion of
   the drug quantity he is disputing; (2) which statements by co-defendants he
   is challenging; (3) how the PSR is unreliable; and (4) how United States v.
   Mergerson, 4 F.3d 337 (5th Cir. 1993), supports his position. His second claim
   on appeal regarding his role enhancement as a leader or organizer of a
   criminal activity, U.S.S.G. § 3B1.1(a), is also waived due to inadequate
   briefing; he failed to cite analogous cases, point to specific portions of the
   record, or explain his argument beyond a handful of conclusory and
   nonspecific statements. See Stalnaker, 571 F.3d at 439-40; Fed. R. App. P.
   28(a)(8)(A).
          However, even assuming arguendo that Quezada adequately briefed
   these issues, his claims would still fail. See United States v. Scroggins, 599 F.3d
   433, 448-49 (5th Cir. 2010) (addressing merits of an inadequately-briefed
   issue). Quezada’s PSR is sufficiently reliable because it contains several



                                           2
Case: 20-10640      Document: 00515780644           Page: 3    Date Filed: 03/15/2021




                                     No. 20-10640


   paragraphs detailing his drug activities, including quantities of drugs and his
   role as a leader, which are based on the results of an investigation by the DEA
   and the FBI. See United States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014).
   Furthermore, Quezada stipulated in his factual resume that he directed or
   instructed others. Quezada has failed to present any rebuttal evidence to
   question the veracity of the information in his PSR. See United States v.
   Harris, 702 F.3d 226, 230-31 (5th Cir. 2012). Thus, the district court neither
   clearly erred in accepting the PSR’s drug quantity calculation, see United
   States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005), nor clearly erred in
   awarding Quezada a role enhancement for being a leader of the criminal
   activity, see United States v. Caldwell, 448 F.3d 287, 293 (5th Cir. 2006).
   Therefore, the district court’s judgment is AFFIRMED.
          Beyond the waiver issues discussed above, Quezada’s brief also fails
   to comply with Federal Rule of Appellate Procedure 28(a)(6) because it did
   not contain a statement of the case with facts “relevant to the issues . . . with
   appropriate references to the record.” Additionally, counsel who authored
   the brief, J. Warren St. John, apparently copied and pasted the drug quantity
   argument from two briefs that he previously filed in this court for other
   defendants without tailoring it to the unique facts of Quezada’s case. He also
   incorrectly stated the length of Quezada’s sentence.            We previously
   admonished St. John for generically copying and pasting arguments in United
   States v. Coleman, 610 F. App’x 347, 356, 356 n.3 (5th Cir. 2015) (holding that
   issue on appeal was abandoned because argument was “conclusory,
   nonspecific and unpersuasive”). Thus, counsel is WARNED that future
   frivolous filings could subject him to sanctions. See United States v. Garcia,
   672 F. App’x 442, 443 (5th Cir. 2016) (issuing sanction warning to counsel
   for same).




                                          3